Citation Nr: 1624640	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Evaluation of anxiety disorder, rated at 30 percent prior to March 27, 2015.

2.  Evaluation of anxiety disorder, rated at 50 percent from March 27, 2015.

3. Service connection for liver cancer (cholangiocarcinoma).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his request for a hearing in March 2016 and no request to reschedule the hearing has been received by VA.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Veteran filed a claim for TDIU in August 2015.  The August 2015 claim indicates that the Veteran asserts that he is unemployable due to his service-connected anxiety disorder.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues involving increased staged ratings for anxiety disorder and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's cholangiocarcinoma at least as likely as not developed as a result of ingesting a parasitic organism while serving in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for cholangiocarcinoma are met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that service connection is warranted for cholangiocarcinoma. Specifically he alleges that service in Vietnam ultimately resulted in this cancer, to include either due to exposure to Agent Orange or from exposure to contaminated water containing parasites. 

The Veteran's DD Form 214 shows that he served in Vietnam and his occupational specialty was as a crew chief.  

The evidence neither shows, nor does the Veteran contend that cancer began in service, or within a one year presumptive period. Rather, as noted above, the cancer is alleged to be exposed to a harmful parasite in service. The Veteran describes having been placed at risk for infestation by the OV parasite (also known as a liver fluke) from consumption of the local water while in Vietnam. His contentions regarding consumption of unclean water in Vietnam are deemed credible and consistent with the nature of his service. See 38 U.S.C.A. § 1154.

The evidence establishes that he was diagnosed with the cancer decades after discharge.  In pertinent part, and in support of his claim, he submitted the following opinion regarding the onset of his liver cancer.  His VA oncologist, Dr. M.W.,  submitted a letter in September 2015 pointing out that the Veteran was diagnosed as having cholangiocarcinoma and had served in Vietnam.  He stated that the locations where the Veteran served in Vietnam have a large prominence of cholangiocarcinoma secondary to liver flukes.  Moreover, the first known risk factor, according to the medical literature, and which the Veteran possessed from drinking the water, are liver flukes.  The Veteran did not have or ever have the remaining risk factors, i.e., primary sclerosing cholangitis, choledochal cysts, toxins, hepatitis C or hepatolithiasis.  Accordingly it was his opinion that it was more likely than not that the Veteran's cholangiocarcinoma resulted from his tour of duty in Vietnam from possible exposure to liver flukes and the fact that he does not possess any of the other definitively established risk factors.  

Also in support of the claim, treatise information obtained from an internet search was submitted that supported the statements from the Veteran's physician that the liver fluke is prevalent in waters of Southeast Asia, including in Vietnam, and that this organism has been linked to the development of cholangiocarcinoma.

The physician's opinion is the only competent opinion of record.  As the Veteran competently and credibly reports that he drank local water while serving in Vietnam, and the opinion of record notes that is the only risk factor for the development of cholangiocarcinoma, the evidence supports the grant of service connection.  
 

ORDER

Service connection for cholangiocarcinoma is granted.


REMAND

As the Veteran receives his health care through VA, the AOJ should obtain all outstanding VA treatment records.  Moreover, as the Veteran asserted after the last examination for his anxiety disorder in May 2015 that he was unable to work at least in part due to his psychiatric disorder, which indicates a potential worsening, a VA examination should be performed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.  

2.  Request that the Veteran provide or authorize the release of any outstanding non-VA records, to include records pertaining to his receipt of long-term disability benefits.  He should also be asked to notify VA if he filed for Social Security Administration (SSA) disability benefits.  See December 2014 VA social worker consultation advising Veteran to explore how to file for SSA disability benefits.  If so, request that the SSA provide copies of records that were considered in conjunction with the claim for benefits.

3.  Then, schedule the Veteran for a VA examination of his service-connected psychiatric disorder.  If the Veteran is unable to attend, consider whether the examination can be conducted via telephone.  The examiner is asked to provide information concerning the symptoms and manifestations of the service-connected anxiety disorder.  The examiner is also asked to provide information concerning the functional impairment that results from the disorder as it may affect his ability to function and perform tasks in a work setting.

4.  Schedule the Veteran for an examination to assess the nature and severity of the peripheral neuropathy affecting his upper and lower extremities in connection with TDIU.  The Veteran indicated in September 2015 that the peripheral neuropathy adversely impacted his ability to work on HVAC units.  A friend also indicated that the ability to use his legs is decreasing every day and he is not able to carry any weight.  

The examiner should provide information concerning the functional impairment that results from the disability in terms of the ability to function and perform tasks in a work setting.

5.  Thereafter, take any additional development action that is deemed warranted and re-adjudicate the claims.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


